

115 HR 2831 IH: Maritime Security Coordination Improvement Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2831IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Rutherford (for himself, Mr. McCaul, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the port and maritime security functions of the Department of Homeland Security, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Maritime Security Coordination Improvement Act. 2.Strategic plan to enhance the security of the international supply chainParagraph (2) of section 201(g) of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 941(g)) is amended to read as follows:
			
 (2)UpdatesNot later than 270 days after the date of the enactment of this paragraph and every three years thereafter, the Secretary shall submit to the appropriate congressional committees a report that contains an update of the strategic plan required by subsection (a)..
 3.Container Security InitiativeSubsection (l) of section 205 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 945) is amended—
 (1)by striking (1) In general.—Not later than September 30, 2007, and inserting Not later than 270 days after the date of the enactment of the Border and Maritime Security Coordination Improvement Act,;
 (2)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and by moving the margins of such paragraphs (as so redesignated) two ems to the left; and
 (3)by striking paragraph (2). 4.Cyber at ports (a)Cybersecurity enhancements to maritime security activitiesSubparagraph (B) of section 70112(a)(2) of title 46, United States Code, is amended—
 (1)by redesignating clauses (i) through (iii) as clauses (ii) and (iv), respectively; and (2)by inserting before clause (ii) the following new clause:
					
 (i)shall facilitate the sharing of information relating to cybersecurity risks and incidents (as such terms are defined in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148)) to address port-specific cybersecurity risks and incidents, which may include the establishment of a working group of members of such committees to address such port-specific cybersecurity risks and incidents;.
 (b)Vulnerability assessments and security plansTitle 46, United States Code, is amended— (1)in subparagraph (C) of section 70102(b)(1), by inserting cybersecurity, after physical security,; and
 (2)in subparagraph (C) of section 70103(c)(3)— (A)in clause (i), by inserting cybersecurity, after physical security,;
 (B)in clause (iv), by striking and after the semicolon at the end; (C)by redesignating clause (v) as clause (vi); and
 (D)by inserting after clause (iv) the following new clause:  (v)prevention, management, and response to cybersecurity risks and incidents (as such terms are defined in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148)); and.
 5.Facility inspection intervalsSubparagraph (D) of section 70103(c)(4) of title 46, United States Code, is amended to read as follows:
			
 (D)subject to the availability of appropriations, verify the effectiveness of each such facility security plan periodically, but not less than one time per year without notice, and more frequently as determined necessary, in a risk based manner, with or without notice to the facility..
		6.Recognition of other countries’ trusted shipper programs
 (a)In generalSection 218 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 968) is amended to read as follows:
				
 218.Recognition of other countries’ trusted shipper programsNot later than 30 days before signing an arrangement between the United States and a foreign government providing for mutual recognition of supply chain security practices which might result in the utilization of benefits described in section 214, 215, or 216, the Secretary shall—
 (1)notify the appropriate congressional committees of the proposed terms of such arrangement; and (2)determine, in consultation with the Commissioner, that such foreign government’s supply chain security program provides comparable security as that provided by C–TPAT..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Security and Accountability for Every Port Act of 2006 is amended by amending the item relating to section 218 to read as follows:
				
					
						Sec. 218. Recognition of other countries' trusted shipper programs..
			7.Updates of maritime operations coordination plan
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
				
 434.Updates of maritime operations coordination planNot later than 180 days after the date of the enactment of this section and biennially thereafter, the Secretary shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a maritime operations coordination plan for the coordination and cooperation of maritime operations undertaken by components and offices of the Department with responsibility for maritime security missions. Such plan shall update the maritime operations coordination plan released by the Department in July 2011, and shall address the following:
 (1)Coordination of planning, integration of maritime operations, and development of joint maritime domain awareness efforts of any component or office of the Department with responsibility for maritime homeland security missions.
 (2)Maintaining effective information sharing and, as appropriate, intelligence integration, with Federal, State, and local officials and the private sector, regarding threats to maritime security.
 (3)Cooperation and coordination with other departments and agencies of the Federal Government, and State and local agencies, in the maritime environment, in support of maritime homeland security missions.
 (4)Work conducted within the context of other national and Department maritime security strategic guidance..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 433 the following new item:
				
					
						Sec. 434. Updates of maritime operations coordination plan..
			8.Evaluation of Coast Guard Deployable Specialized Forces
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that describes and assesses the state of the Coast Guard’s Deployable Specialized Forces (in this section referred to as the DSF). Such report shall include, at a minimum, the following elements:
 (1)For each of the past three fiscal years, and for each type of DSF, the following: (A)A cost analysis, including training, operating, and travel costs.
 (B)The number of personnel assigned. (C)The total number of units.
 (D)The total number of operations conducted. (E)The number of operations requested by each of the following:
 (i)The Coast Guard. (ii)Other components or offices of the Department of Homeland Security.
 (iii)Other Federal departments or agencies. (iv)State agencies.
 (v)Local agencies. (F)The number of operations fulfilled by the entities specified in subparagraph (E).
 (2)An examination of alternative distributions of DSFs, including the feasibility, cost (including cost savings), and impact on mission capability of such distributions, including at a minimum the following:
 (A)Combining DSFs, primarily focused on counterdrug operations, under one centralized command. (B)Distributing counter-terrorism and anti-terrorism capabilities to DSFs in each major United States port.
 (b)Deployable Specialized Force definedIn this section, the term Deployable Specialized Force means a unit of the Coast Guard that serves as a quick reaction force designed to be deployed to handle counter-drug, counter-terrorism, and anti-terrorism operations or other maritime threats to the United States.
			9.Cost benefit analysis of co-locating DHS assets
 (a)In generalFor any location in which U.S. Customs and Border Protection’s Office of Air and Marine Operations is based within 45 miles of locations where any other Department of Homeland Security agency also operates air and marine assets, the Secretary of Homeland Security shall conduct a cost-benefit analysis to consider the potential cost of and savings derived from co-locating aviation and maritime operational assets of the Office of Air and Marine Operations at facilities where other agencies of the Department operate such assets. In analyzing such potential cost savings achieved by sharing aviation and maritime facilities, such analysis shall consider, at a minimum, the following factors:
 (1)Potential enhanced cooperation derived from Department personnel being co-located. (2)Potential costs of, and savings derived through, shared maintenance and logistics facilities and activities.
 (3)Joint use of base and facility infrastructure, such as runways, hangars, control towers, operations centers, piers and docks, boathouses, and fuel depots.
 (4)Potential operational costs of co-locating aviation and maritime assets and personnel. (5)Short-term moving costs required in order to co-locate facilities.
 (6)Acquisition and infrastructure costs for enlarging current facilities, as needed. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report summarizing the results of the cost-benefit analysis required under subsection (a) and any planned actions based upon such results.
 10.Repeal of interagency operational centers for port security and secure systems of transportationSections 70107A and 70116 of title 46, United States Code, are repealed. 11.Conforming and clerical amendments (a)SectionsThe following provisions of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347) are amended as follows:
 (1)By striking section 105. (2)By redesignating sections 106 and 107 as sections 105 and 106, respectively.
 (3)By striking section 108. (4)By redesignating sections 109 and 110 as sections 107 and 108, respectively.
 (5)In section 121 (6 U.S.C. 921)— (A)by striking subsections (c), (d), and (e); and
 (B)by redesignating subsections (f), (g), (h), and (i) as subsections (c), (d), (e), and (f), respectively.
 (6)By striking sections 122 and 127 (6 U.S.C. 922 and 927). (7)By redesignating sections 123, 124, 125, 126, and 128 as sections 122, 123, 124, 125, and 126, respectively.
 (8)In section 233 (6 U.S.C. 983), by striking subsection (c). (9)By striking section 235 (6 U.S.C. 984).
 (10)By redesignating section 236 as section 235. (11)By striking sections 701 and 708 (and the item relating to such section in the table of contents of such Act).
 (12)By redesignating sections 702, 703, 704, 705, 706, 707, and 709 as sections 701, 702, 703, 704, 705, 706, and 707, respectively.
				(b)Table of contents
 (1)Security and Accountability for Every Port Act of 2006The table of contents of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347) is amended as follows:
 (A)In the list of items relating to subtitle A of title I, by striking the items relating to sections 105 through 110 and inserting the following new items:
						
							
								Sec. 105. Prohibition of issuance of transportation security cards to persons convicted of certain
			 felonies.
								Sec. 106. Long-range vessel tracking.
								Sec. 107. Notice of arrival for foreign vessels on the Outer Continental Shelf.
								Sec. 108. Enhanced crewmember identification..
 (B)In the list of items relating to subtitle C of title I, by striking the items relating to sections 122 through 128 and inserting the following new items:
						
							
								Sec. 122. Random searches of containers.
								Sec. 123. Work stoppages and employee-employer disputes.
								Sec. 124. Threat assessment screening of port truck drivers.
								Sec. 125. Border Patrol unit for United States Virgin Islands.
								Sec. 126. Center of Excellence for Maritime Domain Awareness..
 (C)In the list of items relating to subtitle C of title II, by striking the items relating to sections 235 and 236 and inserting the following new item:
						
							
								Sec. 235. Information sharing relating to supply chain security cooperation..
 (D)In the list of items relating to title VII, by striking the items relating to sections 701 through 709 and inserting the following new items:
						
							
								Sec. 701. Disclosures regarding homeland security grants.
								Sec. 702. Trucking security.
								Sec. 703. Air and Marine Operations of the Northern Border Air Wing.
								Sec. 704. Phaseout of vessels supporting oil and gas development.
								Sec. 705. Coast Guard property in Portland, Maine.
								Sec. 706. Methamphetamine and methamphetamine precursor chemicals.
								Sec. 707. Protection of health and safety during disasters..
 (2)Title 46In the list of items relating to the analysis for chapter 701 of title 46, United States Code, by striking the items relating to sections 70107A and 70116.
				